Citation Nr: 0313120	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  97-31 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1979 and reserve military service from September 1984 
to October 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for a dental 
disability.  


REMAND

In September 2002, under newly amended VA regulations, the 
Board undertook additional development on the issue of 
entitlement to service connection for a dental disability.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. 
§ 19.9(a)(2).  During the Board's development, the veteran 
filed an April 2003 lay statement, and the Board obtained 
additional VA medical records and a January 2003 VA dental 
examination and medical opinion for the veteran.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's authority to 
consider additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
veteran's April 2003 statement asserts that he has no further 
evidence or argument to present, but it does not serve as a 
waiver.  Therefore, the only available course is to remand 
the case for the RO's initial consideration of the additional 
evidence and readjudication of the claim.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for a dental 
disability based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



